SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 4 To SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b)(c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE13d-2(b) Internet Patents Corporation (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 46063G101 (CUSIP Number) May 13, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: Rule 13d-1(b) [X] Rule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 39,285 (1) 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.9% (based on 7,751,952 shares of Common Stock issued and outstanding as of April 30, 2014) 12 TYPE OF REPORTING PERSON IN (1) Includes 39,285 shares of common stock held by Barry and Renee Honig Charitable Foundation Inc., over which Barry Honig holds voting and dispositive power. 1 NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Barry and Renee Honig Charitable Foundation Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.5% (based on 7,751,952 shares of Common Stock issued and outstanding as of April 30, 2014) 12 TYPE OF REPORTING PERSON CO Item 1. (a) Name of Issuer: Internet Patents Corporation (b) Address of Issuer’s Principal Executive Offices: 101 Parkshore Drive, Suite 100 Folsom, CA 95630 Item 2. (a) Name of Person Filing: The statement is filed on behalf of Barry Honig and Barry and Renee Honig Charitable Foundation Inc. (collectively, the “Reporting Persons”) (b) Address of Principal Business Office or, if none, Residence: 555 South Federal Highway #450, Boca Raton, FL 33432 (c) Citizenship: United States of America/Florida (d) Title of Class of Securities: Common Stock, par value $0.001 per share (e) CUSIP Number: 46063G101 Item 3. Not Applicable. Item 4. Ownership. (a) Amount beneficially owned: 688,048 (b) Percent of class: 8.9% (based on 7,751,952 shares of Common Stock issued and outstanding as of April 30, 2014) (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 648,763 (ii) Shared power to vote or to direct the vote: 39,285 (iii) Sole power to dispose or to direct the disposition of: 648,763 (iv) Shared power to dispose or to direct the disposition of: 39,285 Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: May 13, 2014 /s/ Barry Honig Barry Honig Dated: May 13, 2014 Barry and Renee Honig Charitable Foundation Inc. By: /s/ Barry Honig Barry Honig, President EXHIBIT INDEX Exhibit Description Letter to the Chairman and CEO and Board of Directors of Internet Patents Corporation
